Citation Nr: 0002512	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to service connection for shell fragment 
wounds of the back.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied service connection for 
shell fragment wounds of the back; and granted service 
connection for post-traumatic stress disorder (PTSD), which 
was assigned a 30 percent evaluation.  The veteran appealed 
as to the respective denial of service connection and 
assigned rating.  During the course of appeal, a January 1999 
rating decision assigned a 70 percent evaluation for PTSD, 
effective from the effective date of service connection.  As 
the 70 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected PTSD is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.

3.  Resolving reasonable doubt in the veteran's favor, shell 
fragment wounds of the back are attributable to inservice 
injury.






CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (1999).

2.  Shell fragment wounds of the back were incurred during 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address this issue.

The veteran filed his initial notice of disagreement with 
respect to the July 1998 rating decision, which assigned the 
initial rating.  In this situation, the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable.    
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130.  The changes included redesignation of § 
4.132 as § 4.130 and the revision of the newly redesignated § 
4.130.  Also effective November 7, 1996, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), replacing DSM-III-R.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes, however, that 
the RO received the veteran's claim in February 1998, after 
the new regulations became effective.  Therefore, only the 
revised regulations apply here.

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when a mental disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

The Board has reviewed the evidence of record for the 
veteran's service-connected PTSD.  The recent clinical record 
includes the report of a June 1998 VA examination, and VA 
medical records for psychiatric treatment from January 1998 
through February 1999.  In light of the reasoning set forth 
below and resolving reasonable doubt in the veteran's favor, 
the Board is of the opinion that a disability evaluation of 
100 percent is warranted.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The veteran served in combat with a specialty of infantry in 
Vietnam.  While in Vietnam he was awarded the Purple Heart 
for being wounded in action.  He filed his initial claim for 
service connection for PTSD in February 1998.

The veteran was seen in January 1998 with complaints of 
dreams, flashbacks, potential violent behavior, and recurrent 
suicidal ideations.  At that time, he was found to be alert, 
oriented, restless, irritable, and tearful.  The report noted 
that the veteran did not feel he could work, and that he had 
recurrent homicidal and suicidal ideations.  A February 1998 
VA report of outpatient treatment noted problems with 
anxiety, decreased concentration, increased anger; 
psychiatric symptoms of insomnia, difficulty making decision, 
anhedonia, and homicidal ideation; a diagnosis of PTSD; and a 
global assessment of functioning (GAF) of 45, impaired.  VA 
progress notes in the first half of 1998 show reported 
symptoms including intrusive thoughts of Vietnam, nightmares, 
flashbacks, sleep problems, irritability, decreased 
concentration, hypervigilance, feelings of guilt, depression, 
disorientation, lack of energy and initiative, anger, 
irritation, anxiety, homicidal thoughts, avoidance of people, 
and rage.  

During a June 1998 VA PTSD examination, the veteran reported 
that he had difficulty falling and staying asleep.  He 
reported that he became very irritable and angry with 
outbursts of anger; had difficulty concentrating; and had 
hypervigilance.  He reported that he had always been on guard 
with exaggerated startle response.  He did not want to hear 
any explosions, noises or helicopters.  He had physiologic 
reactivity on exposure to events that symbolized or resembled 
any aspect of the traumatic events he experienced in service.  
He had recurrent distressing dreams of events everyday.  He 
had recurrent and intrusive disturbing recollections of those 
events as well.  He had sudden actions or feelings as if the 
traumatic events were occurring.  He had to make efforts to 
avoid thoughts and feelings associated with Vietnam and had 
to make efforts to avoid activities or situations that 
aroused his recollection of Vietnam.  He was unable to recall 
an important aspect of the trauma and had marked diminished 
interest in significant activities.  He had feelings of a 
need to isolate himself and of detachment from others.  He 
had a restricted range of affect and was unable to have 
feelings of love, which resulted in his broken marriages.  He 
had a sense of foreshortened future, and did not expect to 
have a career, marriage or children.  

On objective examination, the examiner found the veteran to 
be alert, fairly neat in appearance, and cooperative.  The 
veteran talked coherently and relevantly, with diminished 
psychomotor activity and was tearful while relating the 
traumatic experiences in Vietnam.  He was hesitant to discuss 
these events.  His mood was depressed.  He denied any 
suicidal or homicidal ideations, and his affect was 
appropriate.  He denied any delusions or hallucinations.  He 
was oriented as to time, place and person, and his memory was 
fair.  His intellectual function was average.  His general 
knowledge was fairly good, and he could subtract serial 
sevens from 100.  He also knew past presidents.  His judgment 
and insight were fair.  The report contains Axis I diagnoses 
of PTSD; alcohol dependence, by history; and marijuana abuse 
by history.  The report noted that the veteran had 
psychosocial stressors, severe traumatic experiences in 
Vietnam, death of friends, alcohol consequences.  It was 
noted that he had no gainful employment and was homeless.  
The global assessment of functioning (GAF) was 50, current 
and past.  The report concluded in summary, that the veteran 
had classic symptoms of PTSD, and had severe impairment of 
his social and industrial adaptability.

The veteran provided two lay statements in August 1998, which 
described changes in the veteran and his present behavior.

VA treatment records showed continued psychiatric treatment 
in the second half of 1998 and through February 1999, for 
symptoms similar to those shown in the first half of 1998.  
In November 1998, the GAF was reported as 45.  At that time, 
his prominent symptoms of PTSD were noted to include 
explosive temper, homicidal and suicidal ideation, 
depression, and insomnia.

In a January 1999 joint VA medical statement of two VA 
examiners, they indicated that the veteran had been in 
treatment for chronic PTSD since January 1998.  His current 
symptoms included depression, anxiety, isolation, flashbacks, 
intrusive thoughts, increased startle response, increased 
autonomic reactivity, sleep problems, memory problems, 
nightmares, and decreased ability to focus and concentrate.  
He had also had suicidal and homicidal ideation.  He was 
presently attending group therapy and was under medication.  
The opinion was that until the veteran's symptoms were 
brought under control, it was extremely unlikely that he 
could perform in a work environment.

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for his service-connected PTSD.  In this regard, 
the Board has taken careful note of the fact that the 
veteran's PTSD has been diagnosed to include severe symptoms.  
These symptoms have included recurrent homicidal and suicidal 
ideation, angry outbursts, hypervigilance, and difficulty 
concentrating.  As recently as 1999, treatment providers have 
described other symptoms as well, including depression, 
anxiety, isolation, flashbacks, intrusive thoughts, and 
increased startle response.  These examiners have noted that 
due to these symptoms, it was extremely unlikely that the 
veteran would be able to perform in a work environment.  The 
veteran also has trouble with social functioning, and 
difficulty with people and relationships that has led to 
broken marriages.  The GAF for his PTSD has been recorded 
most recently as 45, which indicates serious symptoms or 
impairment in functioning.  

The report of the most recent examination indicates that he 
suffers from numerous symptoms related to his service-
connected psychiatric disability, which have greatly impaired 
his daily functioning and caused great suffering in his life.  
The most recent statement by VA treatment providers opined 
that it was extremely unlikely that the veteran could perform 
in a work environment.  

The Board finds that on review of the entire record, this 
symptomatology is productive of incapacitating symptoms 
resulting in total occupational and social impairment.  
Therefore, after reviewing the total clinical record and 
resolving any remaining reasonable doubt in the appellant's 
favor, a 100 percent evaluation is assigned.

II.  Shell Fragment Wounds of the Back

The veteran has alleged that he is entitled to service 
connection for shell fragment wounds sustained during 
service. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran's service personnel records reveals that his 
decorations included a Purple Heart.  In establishing service 
connection for combat veterans, the law provides that 
notwithstanding the absence of a record of an in-service 
injury, lay or other evidence may be acceptable as sufficient 
proof of service connection of a disease or injury if such 
evidence is consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Further, every reasonable doubt shall be resolved in favor of 
the veteran; and clear and convincing evidence is required to 
rebut service connection.  Id.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), a three-
step analysis was established for applying 38 U.S.C.A. § 
1154(b), for combat veterans.  First, it must be determined 
whether the veteran submitted satisfactory lay or other 
evidence of service incurrence of an injury or disease.  
Collette, 82 F.3d at 393.  This requirement is satisfied if 
the veteran's evidence, in isolation from other evidence, 
appears credible such that it would allow a reasonable fact-
finder to conclude that the alleged injury or disease was 
incurred in the veteran's combat service.  Id. Second, the 
evidence must be "consistent with the circumstances, 
conditions, or hardships of such service." Id., citing 38 
U.S.C.A. § 1154(b).  If both of these steps are satisfied, 
then a factual presumption arises that the veteran's alleged 
disease or injury was incurred or aggravated in service; and 
this presumption may only be rebutted with clear and 
convincing evidence. Id.  The Board notes that the veteran 
must still satisfy the nexus requirement by presenting 
competent medical evidence that a current disability is 
related to service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Caluza v. Brown, 7 Vet. App. 498 at 507 (1995).

Although the service medical records do not show evidence of 
any gunshot wound injury during service, the veteran asserts 
and has given statements that he did sustain such injury.  As 
the evidence shows combat status, proof of injury may be 
evaluated under Collette.  Affirmative proof of that injury 
is necessary prior to a grant of service connection.  In 
analyzing the record under the method of proof enjoined by 
Collette, the Board finds that the evidence proffered by the 
veteran passes the first requisite step.  That is, the Board 
finds that the veteran has offered satisfactory evidence that 
he sustained shell fragment wounds to the back during 
service.  The Board finds his assertions concerning his 
combat related experience are entirely credible; consistent 
with his combat related status; and evidence of a combat 
related wound substantiated by his receipt of the Purple 
Heart. 

Moreover, there are no internal inconsistencies in the 
assertions and they are facially plausible.  The assertion is 
consistent with other evidence, including service records 
showing the veteran served in an infantry unit in the Vietnam 
Era, with receipt of the Purple Heart; and June 1998 VA 
examination report findings of multiple small punctate 
wounds, which was also diagnosed at that time as residual 
shell fragment wound.  Thus in analyzing the record pursuant 
to the second step in Collette, the Board finds that the 
proffered evidence is consistent with the circumstances, 
conditions, and hardships of the veteran's service.  The 
veteran's service in the Vietnam Era in an infantry unit is 
consistent with other proffered evidence, including his 
statements and receipt of the Purple Heart, which showed that 
he sustained a combat related wound during that service.

The Board finds that the veteran has offered satisfactory 
evidence of service incurrence of shell fragment wounds, 
which the Board finds is consistent with the circumstance, 
conditions, and hardships of his service.  Therefore, the 
Board accepts the veteran's evidence as sufficient proof of 
service connection.  At this point a presumption of service 
connection arises.

In analyzing the record pursuant to the third step in 
Collette, the Board finds no evidence that is clear and 
convincing to the contrary that would rebut the presumption 
of service connection established above.  None of the 
evidence of record since service contradicts the presumption 
of service connection.  Although service medical records do 
not show any treatment for shell fragment or other wounds, 
the receipt of the Purple Heart acts here in lieu of that 
clinical evidence to show that the veteran did receive 
wound(s) during service.  

During the first and only post-service VA examinations on 
this issue, in June 1998, the veteran reported that he 
sustained shell fragment wounds to his lower back that caused 
scars there.  The report of general examination noted that 
the veteran had residual four small superficial scars on the 
left lumbosacral area.  The report of orthopedic examination 
noted that the veteran reported sustaining shell fragment 
wounds to his back in Vietnam in 1968, with some foreign 
bodies removed and a few came out later.  The report recorded 
that examination revealed multiple small punctate wounds from 
the shell fragment wounds, and the diagnosis indicated that 
there was residual shell fragment wound.  Accordingly, the 
Board finds that the presumption of service connection for 
shell fragment wounds of the back is not rebutted.  Moreover, 
in relating the multiple punctate wounds to shell fragment 
wounds, the examiner has provided a nexus between the present 
scars and shell fragment wounds sustained in service.

Thus, in light of all the evidence of record, the Board finds 
that the evidence is at least in equipoise, with respect to 
whether the veteran has shell fragment wounds of the back, 
related to service.  The veteran's statements are found to be 
credible and reliable.  Further, the record shows that the 
veteran's assertions as to his inservice incurrence of shell 
fragment wounds of the back, are not rebutted and are 
supported by the clinical evidence that he presently has 
multiple small punctate wounds noted clinically to be related 
to shell fragment wound of the back.  

Thus, in consideration of the foregoing record, the Board 
finds that the evidence is in equipoise.  Where the record 
demonstrates an approximate balance of positive and negative 
evidence, the doctrine of reasonable doubt is applicable.  
Accordingly, after resolving reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
shell fragment wounds of the back is warranted.


ORDER

A 100 percent rating for post-traumatic stress disorder, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to service connection for shell fragment wounds 
of the back is granted.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

